Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:  Claims 16-25 are considered allowable over the prior art because none of the references of record alone or in combination suggest, disclose, or teach a video decoding method performed by a decoding device, comprising obtaining first split information for a first target block from a bitstream; based on the first split information representing that the first target block is split, splitting the first target block to first sub-blocks; obtaining Multiple Partitioning Tree (MPT) split information for a second target block from the bitstream, wherein the second target block is one of the first sub-blocks of the first target block; splitting the second target block to second sub-blocks based on the MPT split information; and decoding the second sub-blocks, wherein the second sub-blocks are non-square blocks, wherein the MPT split information includes a MPT split flag for the second target block, wherein the MPT split flag informs whether the second target block is split to the second sub-blocks that are the non-square blocks, wherein based on a value of the MPT split flag being equal to 1, the MPT split information includes MPT split type information and MPT split direction information for the second target block, wherein the MPT split direction information informs a split direction of the second target block, wherein the MPT split type information informs a number of the second sub-blocks to which the second target block is split, 2 USActive\116700012\V-1Application No.: 17/183,009Docket No.: 8736.02081.US21 wherein, based on a size of the second target block being 2Nx2N and the number of the second sub-blocks informed by the MPT split type information being equal to 3 and the split direction of the second target block informed by the MPT split direction information being a vertical direction, the second target block is split to an Nx2N size second sub-block and N/2x2N size second sub-blocks, and wherein, based on a size of the second target block being 2Nx2N and the number of the second sub-blocks informed by the MPT split type information being equal to 3 and the split direction of the second target block informed by the MPT split direction information being a horizontal direction, the second target block is split to a 2NxN size second sub-block and 2NxN/2 size second sub-blocks all together as claimed.  The closest prior art, US 20170208336 A1 (Li et al; 7/20/2017) discloses conventional method of decoding video data based on partitioning the coded picture of the video data into a plurality of blocks using three or more different partition structures, and another prior art, Puri (US 9973758 B2) discloses conventional video coding method, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483